
	
		I
		112th CONGRESS
		1st Session
		H. R. 3217
		IN THE HOUSE OF REPRESENTATIVES
		
			October 14, 2011
			Ms. Brown of Florida
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To improve and provide increased access to the Railroad
		  Rehabilitation and Improvement Financing program.
	
	
		1.Railroad rehabilitation and
			 improvement financingSection
			 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C.
			 822) is amended—
			(1)in subsection
			 (b)(1)—
				(A)by striking
			 or at the end of subparagraph (B);
				(B)by striking the
			 period at the end of subparagraph (C) and inserting ; or;
			 and
				(C)by adding at the
			 end the following new subparagraph:
					
						(D)carry out development phase activities,
				including planning, feasibility analysis, revenue forecasting, environmental
				review, permitting, preliminary engineering and design work, and other
				preconstruction
				activities.
						;
				(2)in subsection (e),
			 by adding at the end of the following new paragraph:
				
					(3)Interest rate
				reductionSubject to the
				availability of funds authorized by subsection (k), the Secretary may reduce
				the interest to be paid on direct loans provided to entities described in
				paragraphs (1) through (4) of subsection (a), for the sole purpose of
				installing a positive train control system as defined in section 20157(i) of
				title 49, United States
				Code.
					;
			(3)in subsection (f)(1) by striking
			 under this section a and inserting under this section
			 private insurance, including bond insurance, and any other;
			(4)in subsection
			 (f)(3), by inserting or, at the discretion of the Secretary, in a series
			 of payments over the term of the loan. If insurance, including bond insurance,
			 is used, the policy premium shall be paid for before the loan is
			 disbursed after of loan amounts;
			(5)in paragraph (3)
			 of subsection (h) by—
				(A)striking
			 and at the end of subparagraph (A);
				(B)striking
			 guarantee. at the end of subparagraph (B) and inserting
			 guarantee; and; and
				(C)inserting after
			 subparagraph (B) the following new subparagraph:
					
						(C)the grant requirements of section
				24405(a) of title 49, United States
				Code.
						;
				and
				(6)by adding at the
			 end of the following new subsection:
				
					(k)Authorization of
				appropriationsThere are authorized to be appropriated to the
				Secretary for purposes of carrying out subsection (e)(3) such funds as may be
				necessary for the period encompassing fiscal years 2012 through
				2017.
					.
			
